DETAILED ACTION
In the amendment filed on March 9, 2022, claims 1 – 12, 14 – 15, 17 – 20 are pending.  Claims 1 – 2, 6 – 8, 10, 14 – 15, 17, 19 – 20 have been amended and claims 13, 16 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Comments
Regarding claim 2, the claim has been amended to require that the second gas does not react with the first gas. The requirement is not expressly recited in the originally filed disclosure. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
 In their reply filed on March 9, 2022, Applicant stated that support for the amendments is derived from paragraphs [0030] – [0034] of the specfication as originally filed. However, the proofffered recitation of support does not mention any information pertient to the limitation recited in instant claim 2.  The Examiner identifies paragraph [0026] as the closest recitation to the subject matter claimed in newly-amended claim 2.  Paragraph [0026] appears to provide sufficient support for a second gas that does not react with the first gas as the second gas may be a non-reactive gas.

Claim Objections & Claim Rejections - 35 USC § 112
Claims 4 and 12 remain objected to because of the following informalities:  the claims recite as a second gas “ammonium”. Ammonium refers to the protonated cation of ammonia which normally would exist as part of a salt, and is not known to be able to exist as a gas in itself. Based on the instant specification, the recitation of ammonium appears to be ammonia (see paragraph [0036]); suggesting that the presence of ammonium is a typographical error.  Appropriate correction is required.
In their reply filed on March 9, 2022, Applicant stated that claims 4 and 12 had been amended to render the objections moot. However, no amendment to claims 4 and 12 was presented in the amendment filed on March 9, 2022.

The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau et al. US 2020/0105508 A1 (hereafter “Belau”) in view of either Rocha-Alvarez et al. US 2014/0083523 A1 (hereafter “Rocha-Alvarez”) or Samir et al. US 2014/0322897 A1 (hereafter “Samir”).
Regarding claim 1, 2, 5 and 6; Belau is directed to inter alia methods for managing byproduct material accumulation during plasma-based semiconductor wafer fabrication processes such as etching (Abstract; [0002]). Belau discloses an apparatus comprising two distinct gas flow systems: a process gas supply system 104 in the top half of the process chamber and a backside cooling gas supply 129 in the bottom half of the process chamber [lower region] (Fig. 1a, 1b; [0019] – 0020], [0025]). The backside cooling gas supply provides both a backside cooling gas and a byproduct volatizing gas ([0047]). Belau discloses that the backside cooling gas flows at the same time as the process gas during activation of the plasma (Fig. 3, [0025], [0063]).  In some embodiments, the backside cooling gas may be helium [meeting claim 2, as helium is an inert gas that would not react with a first gas] ([0025]). Belau discloses a method comprising: providing [introducing] from the process gas supply system one or more process gas(es) at a controlled [first] flow rate of 5 to 15 sccm ([0020], [0051]); applying radio frequency (RF) power to generate a plasma to perform a particular processing such as deposition [film forming] ([0050] – [0051]); and flowing a backside cooling gas at a controlled [second] flow rate of 15sccm or a byproduct volatizing gas at about 5 sccm [either one of the gases may be considered a second gas] from the backside cooling gas supply that introduces gas from below the wafer support structure in a pipe ([0048]).  The ratio of flow rates between the process gas in the disclosed embodiment and the byproduct volatilizing gas calculates to a ratio of between 1 to 3, thus indicating anticipation of the ratio between the first flow rate and the second flow rate. The byproduct volatizing gas reacts with byproduct material to form volatile species of the byproduct material to carry way into the gas flow of the exhaust system [meeting claim 6 in view of the indefiniteness of the claim] ([0045]).
Belau does not expressly teach that the second gas is introduced via a gas introduced from a sidewall of the process chamber and below the substrate support assembly.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Rocha-Alvarez is directed to a processing chamber for processing substrates as illustrated in Fig. 1 (reproduced below with annotations):

Rocha-Alvarez discloses that the processing apparatus comprises a processing gas and precursor gas source  a purge gas source and a means for producing a plasma (suggesting a plasma enhanced chemical vapor deposition process, [0004]). The purge gas source is operatively connected to a shaft that supports a heater plate upon which a substrate is disposed and to a slit valve [can be construed as a gas introduction port or suggest introduction of purge gas from the sidewall] ([0004], [0006]).  Rocha-Alvarez discloses that during operation processing gas is introduced into a processing area above the heater plate and substrate, drawn around and below the heater plate and then subsequently evacuated ([0004] – [0005]); and simultaneously a purging gas is provided from the purge gas source and provided to the processing chamber from the bottom of the shaft  and from the opening of the slit valve on the sidewall of the processing chamber ([0006] – [0007]).  Rocha-Alvarez discloses that providing purge gases from the bottom of the chamber and from the slit valve opening (on the sidewall) , processing gas can be effectively be evacuated from a processing chamber through the bottom of the chamber ([0008]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by providing a slit valve/gas introduction port in a sidewall of the processing chamber below the substrate and supplying the backside gas additionally through the aforementioned slit valve/gas introduction port because Rocha-Alvarez teaches that the flow of gas from such a sidewall port aids in effectively evacuating the processing chamber of process gas after use of the processing gas.  
Alternatively, Samir is directed to an apparatus and related methods for processing semiconductor substrates, and in particular for apparatus and methods of improving gas flow distribution in a process chamber (Abstract, [0003]).  In an embodiment, Samir discloses an apparatus as disclosed in Fig. 1A, as reproduced with annotations below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Samir discloses that the purge gas may be supplied from the purge gas source 162 illustrated and through the purge gas inlet 164 disposed below a substrate 108 ([0035] – [0036]). The purge gas supplied through purge gas inlet 164 flows down and around  the backside of the substrate and substrate support and believed to help prevent or substantially avoid the flow of process gas from entering into the purge gas section below the substrate support or alternatively to reduce the diffusion into the same region ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date of the claimed invention to have modified the method of Belau to have modified the method of Belau by providing a purge gas port in a sidewall of the processing chamber below the substrate and supplying the backside gas additionally through the aforementioned purge gas port because Samir teaches that the purge gas flowing from such a positioned port would help prevent the flow of process gas from entering into the purge gas section below the substrate support or alternatively to reduce the diffusion into the same region; Samir also suggests that such an arrangement is preferable to help minimize unintended contamination and depositions, which Samir is concerned about ([0031]).
Regarding claims 3 and 4, Belau discloses that the byproduct volatilizing gas may be oxygen ([0044]).  
Regarding claim 8, Belau discloses that the backside cooling gas flows at the same time as the process gas during activation of the plasma (Fig. 3, [0025], [0063]).  The ratio of process gas flow rate to backside cooling gas flow rate can range between 1/3 to 1 [thus the second gas may be between 75% to 50% total gas flow, meeting claim 8], overlapping with the claimed range of first gas flow to second gas flow rate.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, Belau does not expressly teach that the second gas is flowed into the process volume at a flow rate between about 500 sccm and about 4000 sccm.
However, Belau does expressly teach that the backside cooling gas and the byproduct volatizing gas respective flow rates can be set as needed to both maintain adequate cooling of the wafer and provide adequate removal/management of accumulated byproduct material within a lower peripheral open region ([0048]). Furthermore, the flow rates of the process gas flow rate, backside cooling gas flow rate and byproduct volatizing gas flow rate are controlled by a single controller that sets the various process conditions based on the parameters of a given particular process ([0063], [0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by flowing either flowing either the backside cooling gas or the byproduct bypassing gas at the claimed flow rates as a matter of routine experimentation because Belau teaches that the flow rates may be set as needed to both maintained at a quick one of the wafer as well as provide adequate removal or management of the byproduct material.

Claims 10, 11, 12, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau in view of Rocha-Alvarez and Ha et al. US 2017/0178758 A1 (hereafter “Ha”); optionally further in view of Samir.
Regarding claims 10, 11, 12, 14, 15, 17, 18; Belau discloses, mutatis mutandis, the steps and elements shared between claims 1, 3, 4 and claim 10. Furthermore, based on the disclosed example the backside cooling gas may constitute 42.8% to 60% of the total flow within Belau’s disclosed chamber, while the byproduct volatizing gas may constitute14.2% to 20% of the total flow within Belau’s disclosed chamber. 
Belau does not expressly teach that the oxygen is introduced via a an opening from a sidewall of the process chamber and below the substrate support assembly;  does not expressly teach that a radiation shield is present and that the second gas is introduced from a space between the substrate support assembly and the radiation shield; and that the second flow rate accounts for about 40% of the total flow in the process chamber. 
With regards to the introduction of gases (e.g. oxygen) via an opening from a sidewall (and from a slit valve) of the process chamber and below the substrate support assembly:
	The facts of Rocha-Alvarez discussed above in relation to the rejection of claims 1, 3 and 4 over Belau in view of Rocha-Alvarez or alternatively in view of Samir also apply to instant claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by providing a slit valve, gas introduction port or a combination thereof in a sidewall of the processing chamber below the substrate and supplying the backside gas additionally through the aforementioned slit valve/gas introduction port because Rocha-Alvarez teaches that the flow of gas from such a sidewall port aids in effectively evacuating the processing chamber of process gas after use of the processing gas.  
With regards to the presence of a radiation shield and that the oxygen is introduced from a space between the substrate support assembly and the radiation shield:
Belau discloses that their processing chambers may also contain other electrically powered components such as a heater assembly ([0018]), including heaters for a wafer support structure ([0062], [0065]). Belau also discloses that the oxygen gas acts as a product volatizing gas that acts to remove processing by-products such as deposited polymer and salt byproduct materials from open region surfaces, such as a surface in between the underside of a wafer substrate and the upper surface of an underlying edge ring ([0044]; Fig. 2A). 
Ha is directed to a radiation shield for a process chamber designed to improve a substrate temperature uniformity (Abstract).  As shown in Fig. 3 primarily and Fig. 2 secondarily, the radiation shield is positioned such that it includes a radiation plate that lies below a substrate support and a tubular radiation stem that surrounds and encases a stem used to support the substrate support and connect the substrate support to a lift system ([0020], [0029], [0032], [0036]).  The radiation shield can be raised and lowered with the substrate support, leading to a configuration where the radiation plate of the radiation shield is disposed above a slit valve opening ([0037]).  The radiation shield acts to help prevent heat loss during processing of a substrate and therefore more evenly manage the temperatures of the processing chamber as a whole, leading to more uniform substrate processing – especially for processing chambers with a slit valve that allows for transferring of a substrate into and out of a chamber ([0006], [0037], [0040], [0043]).
	The Examiner notes that Rocha-Alvarez discloses as part of their apparatus a shaft 128 that surrounds the step and leads to an opening to a plenum ([0006], Fig. 1). Optionally and additionally, Samir discloses that flowing purge gas purge gas supplied through purge gas inlet 164 flows down and around the backside of the substrate and substrate support and believed to help prevent or substantially avoid the flow of process gas from entering into the purge gas section below the substrate support or alternatively to reduce the diffusion into the same region ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Belau in view of Rocha-Alvarez by adapting the method for a processing chamber with a disposed a radiation shield below the substrate support and surrounding and to have introduced the second gas into a space between the sidewall and the radiation shield because Ha teaches that the presence of a radiation shield aids in more uniform substrate processing, because Belau teaches that their method allows for the removal remove processing by-products that may be produced by plasma processing, and (optionally) because Samir suggests that process gas can diffuse under a substrate support and that the flow of gas into the area would help minimize contamination.
With regards to the second flow rate relative to the total flow in the process chamber:
Belau does expressly teach that the backside cooling gas and the byproduct volatizing gas respective flow rates can be set as needed to both maintain adequate cooling of the wafer and provide adequate removal/management of accumulated byproduct material within a lower peripheral open region ([0048]). Furthermore, the flow rates of the process gas flow rate, backside cooling gas flow rate and byproduct volatizing gas flow rate are controlled by a single controller that sets the various process conditions based on the parameters of a given particular process ([0063], [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by flowing either flowing either the backside cooling gas or the byproduct bypassing gas through the sidewall and bottom of the chamber at the claimed flow rates as a matter of routine experimentation because Belau teaches that the flow rates may be set as needed as to provide adequate removal or management of byproduct materials produced from the process gas.
Regarding claim 14, Belau does not expressly teach that the second gas is introduced into the process volume from a slit valve opening in the process chamber.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau in view of Rocha-Alvarez, Ha, Akahori et al. US 6,320,154 B1 (hereafter “Akahori”), Manna et al. US 2015/0228463 A1 (hereafter “Manna”), and optionally Samir.
Regarding claim 20, the facts of Belau discussed above in relation to the rejection of claims 1, 3 and 4 over Belau in view of Rocha-Alvarez or alternatively in view of Samir also apply to instant claim 20. 
Belau does not expressly teach that the oxygen is introduced via a an opening from a sidewall of the process chamber and below the substrate support assembly;  does not expressly teach that a radiation shield is present and that the oxygen is introduced from a space between the substrate support assembly and the radiation shield; and does not expressly teach that the oxygen is present to facilitate a spontaneous combustion reaction to consume unreacted C3H6 species present within the plasma.
	With regards to the introduction of gases (e.g. oxygen) via an opening from a sidewall of the process chamber and below the substrate support assembly:
	The facts of Rocha-Alvarez discussed above in relation to the rejection of claims 1, 3 and 4 over Belau in view of Rocha-Alvarez or alternatively in view of Samir also apply to instant claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by providing a slit valve/gas introduction port in a sidewall of the processing chamber below the substrate and supplying the backside gas additionally through the aforementioned slit valve/gas introduction port because Rocha-Alvarez teaches that the flow of gas from such a sidewall port aids in effectively evacuating the processing chamber of process gas after use of the processing gas.  
With regards to the presence of a radiation shield and that the oxygen is introduced from a space between the substrate support assembly and the radiation shield:
Belau discloses that their processing chambers may also contain other electrically powered components such as a heater assembly ([0018]), including heaters for a wafer support structure ([0062], [0065]). Belau also discloses that the oxygen gas acts as a product volatizing gas that acts to remove processing by-products such as deposited polymer and salt byproduct materials from open region surfaces, such as a surface in between the underside of a wafer substrate and the upper surface of an underlying edge ring ([0044]; Fig. 2A). 
Ha is directed to a radiation shield for a process chamber designed to improve a substrate temperature uniformity (Abstract).  As shown in Fig. 3 primarily and Fig. 2 secondarily, the radiation shield is positioned such that it includes a radiation plate that lies below a substrate support and a tubular radiation stem that surrounds and encases a stem used to support the substrate support and connect the substrate support to a lift system ([0020], [0029], [0032], [0036]).  The radiation shield can be raised and lowered with the substrate support, leading to a configuration where the radiation plate of the radiation shield is disposed above a slit valve opening ([0037]).  The radiation shield acts to help prevent heat loss during processing of a substrate and therefore more evenly manage the temperatures of the processing chamber as a whole, leading to more uniform substrate processing – especially for processing chambers with a slit valve that allows for transferring of a substrate into and out of a chamber ([0006], [0037], [0040], [0043]).
	The Examiner notes that Rocha-Alvarez discloses as part of their apparatus a shaft 128 that surrounds the step and leads to an opening to a plenum ([0006], Fig. 1). Optionally and additionally, Samir discloses that flowing purge gas purge gas supplied through purge gas inlet 164 flows down and around the backside of the substrate and substrate support and believed to help prevent or substantially avoid the flow of process gas from entering into the purge gas section below the substrate support or alternatively to reduce the diffusion into the same region ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Belau in view of Rocha-Alvarez by adapting the method for a processing chamber with a disposed a radiation shield below the substrate support and surrounding and to have introduced the oxygen into a space between the sidewall and the radiation shield because Ha teaches that the presence of a radiation shield aids in more uniform substrate processing, because Belau teaches that their method allows for the removal remove processing by-products that may be produced by plasma processing, and (optionally) because Samir suggests that process gas can diffuse under a substrate support and that the flow of gas into the area would help minimize contamination.
With regards to the facilitation of a spontaneous combustion reaction to consume unreacted species present within the plasma:
Belau discloses that the byproduct volatizing gas is supplied to locations where problematic accumulation of byproduct materials can occur and that the oxygen within the byproduct volatizing gas dissociates to oxygen radicals in exposure to plasma to form O radicals that undergo chemical reaction [spontaneous reaction] by byproduct material to form species and compounds that can be carried away by the exhaust system ([0045] – [0046]).
Akahori is directed to a plasma processing method that is capable of reducing particle contamination during plasma processing performed on a semiconductor wafer (Abstract). Akahori discloses providing plasma gas nozzles in regular intervals around the periphery of the plasma chamber  (col 4 lines 34 –45; Fig. 1); and supplying through the plasma gas nozzles a source of Ar or O2 while also providing a magnetic field. Akahori also discloses that a mixture of at least O2 can be used as a cleaning gas after processing to clean the chamber (col 8 lines 42 – 57). Akahori further discloses that after processing, particles comprising carbon may be present on substrates due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel (col 8 line 58 – col 9 line 12).  Akahori’s use of oxygen as part of their cleaning gas and as a particle-trapping process gas allows for reaction between the carbon and oxygen [combustion] to form carbon dioxide and monoxide that can be scattered (col 9 lines 5 – 25). Finally, Akahori discloses that particles can adhere to the wafer that were generated in the entire process volume from the peeling of films in the chamber walls and O rings used for sealing vacuum vessels (col 1 lines 24 – 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by simultaneously supplying the byproduct volatizing gas [second gas] simultaneously from an opening in the chamber bottom and a gas introduction port in a sidewall of the process chamber because Akahori teaches that byproducts of processing can be generated from all surfaces of a process volume, and that the placement of nozzles in sidewalls of the chamber are helpful in cleaning of the chamber; in combination with Belau’s teaching that byproduct volatizing gases are provided where problematic accumulation of byproduct materials, one of ordinary skill in the art is motivated to supply byproduct volatizing gas along sidewall locations where problematic accumulation of byproduct material can occur.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized or otherwise modified the method of Belau to perform combustion reactions to remove particles containing at least carbon because Akahori teaches that particles comprising carbon may be present within the processing volume due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel, and that oxygen species are useful for converting/combusting carbon byproducts to reduce particle formation.
With regards to the combustion of unreacted C3H6:
Manna is directed to methods of cleaning processing chambers to remove residuals comprising amorphous carbon from the processing chamber. Manna discloses that a processing chamber is used for forming amorphous carbon layers on substrates ([0050]). The deposition process entails: providing a deposition gas mixture that includes a hydrocarbon gas such as propene [C3H6] ([0050]); and providing a remote plasma to the processing chamber to react with the deposition gas to deposit the amorphous carbon ([0052] – [0054]).  Over a series of deposition, the residuals and/or buildups that remain in the processing chamber are most likely to be carbon materials, and an oxygen containing gas is utilized in order to clean up such buildups ([0057]).  Such carbon films are used as hardmasks to facilitate pattern transfer for producing semiconductor products ([0006] – [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by adapting the method of Belau for the deposition of e.g. amorphous carbon from C3H6 and subsequently have the combustion reaction between oxygen radicals and carbon molecules remove unreacted propene used for the deposition of amorphous carbon because Belau discloses that their apparatus and particle reduction process are applicable across any semiconductor fabrication process, Manna discloses that the deposition of amorphous carbon is useful in semiconductor fabrication processes at the very least for depositing hardmasks for pattern transfer, and because Manna discloses that buildups of carbon may be eliminated by the use of oxygen species, which Belau uses for the same purpose as Manna.

Dependent claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belau in view of Rocha-Alvarez and/or Samir as applied to claims 1 – 6 above, and further in view of Akahori and Manna.
Regarding claim 7, Belau does not expressly teach that the second gas (e.g. oxygen) is present to facilitate a spontaneous combustion reaction to consume unreacted C3H6 species present within the plasma.
The facts of Akahori and Manna discussed above in relation to the rejection of claim 20 over Belau in view of Rocha-Alvarez, Ha, Akahori, Manna, and optionally Samir also apply to instant claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized or otherwise modified the method of Belau to perform combustion reactions to remove particles containing at least carbon because Akahori teaches that particles comprising carbon may be present within the processing volume due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel, and that oxygen species are useful for converting/combusting carbon byproducts to reduce particle formation. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by adapting the method of Belau for the deposition of e.g. amorphous carbon from C3H6 and subsequently have the combustion reaction between oxygen radicals and carbon molecules remove unreacted propene used for the deposition of amorphous carbon because Belau discloses that their apparatus and particle reduction process are applicable across any semiconductor fabrication process, Manna discloses that the deposition of amorphous carbon is useful in semiconductor fabrication processes at the very least for depositing hardmasks for pattern transfer, and because Manna discloses that buildups of carbon may be eliminated by the use of oxygen species, which Belau uses for the same purpose as Manna.

Dependent claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Belau in view of Rocha-Alvarez, Ha and optionally further in view of Samir as applied to claims 10, 11, 12, 14, 15, 17, 18 above, and further in view of Akahori and Manna.
Regarding claim 19, Belau does not expressly teach that the second gas (e.g. oxygen) is present to facilitate a spontaneous combustion reaction to consume unreacted C3H6 species present within the plasma.
The facts of Akahori and Manna discussed above in relation to the rejection of claim 20 over Belau in view of Rocha-Alvarez, Ha, Akahori, Manna, and optionally Samir also apply to instant claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized or otherwise modified the method of Belau to perform combustion reactions to remove particles containing at least carbon because Akahori teaches that particles comprising carbon may be present within the processing volume due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel, and that oxygen species are useful for converting/combusting carbon byproducts to reduce particle formation. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by adapting the method of Belau for the deposition of e.g. amorphous carbon from C3H6 and subsequently have the combustion reaction between oxygen radicals and carbon molecules remove unreacted propene used for the deposition of amorphous carbon because Belau discloses that their apparatus and particle reduction process are applicable across any semiconductor fabrication process, Manna discloses that the deposition of amorphous carbon is useful in semiconductor fabrication processes at the very least for depositing hardmasks for pattern transfer, and because Manna discloses that buildups of carbon may be eliminated by the use of oxygen species, which Belau uses for the same purpose as Manna.

Response to Arguments
Applicant’s arguments, filed March 9, 2022, with respect to the rejection(s) of  the claim(s) under 35 USC §102 and 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rocha-Alvarez, Samir and Ha.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717